Citation Nr: 0618216	
Decision Date: 06/21/06    Archive Date: 06/27/06	

DOCKET NO.  96-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain. 

2.  Entitlement to an evaluation in excess of 10 percent for 
left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty from January 1972 to October 
1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The case was twice 
previously remanded by the Board in July 2002 and August 2003 
for additional evidentiary development.  All development was 
completed and the case is now ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence has been requested or obtained 

2.  The veteran's service-connected chronic lumbar strain 
results in severe limitation of motion including forward 
flexion being limited to 30 degrees or less, but there is not 
unfavorable ankylosis of the entire thoracolumbar spine.  

3.  The veteran's service-connected left ankle sprain results 
in not more than moderate limitation of motion, but without 
ankylosis or any malunion of the os calcis or astragalus.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 40 percent, 
at all times during the pendency of the appeal, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5292, 5295 (before and after September 2002) 
and 5292, 5235-5243 (after September 2003) (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

Of course, this claim was initiated long before adoption of 
VCAA.  However, the initial August 2003 Board remand provided 
a complete description of the duties to notify and assist and 
remanded the appeal for VCAA compliance.  The veteran was 
subsequently provided formal VCAA notice in March 2004 which 
informed him of the evidence necessary to substantiate his 
claims, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  During the 
lengthy pendency of this appeal, the veteran has been 
provided the regulatory implementation of VCAA, and the laws 
and regulations governing his claim for increase, including 
both old and new criteria for evaluation of disabilities of 
the spine.  All known available records have been collected 
for review and, during the pendency of this appeal, the 
veteran has been provided numerous VA examinations of his low 
back and left ankle which on a collective basis are certainly 
adequate for rating purposes.  The veteran testified at a 
personal hearing at the RO.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
purposes of rating disability from arthritis, the lumbar 
vertebrae are considered groups of minor joints, and the 
ankle is a major joint.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 
(1995).  

The Board notes that, during the course of this appeal,  the 
regulations for rating disabilities of the spine were twice 
revised effective September 2002, and September 2003.  Where 
the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  For 
lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position 
(20 percent), or severe (40 percent).  38 C.F.R. § 4.71, 
Diagnostic Code 5292.  

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the Diagnostic Codes.  These reclassified Diagnostic Codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
as follows:  Unfavorable ankylosis of the entire spine 
warrants a 100 percent evaluation; unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
evaluation.  Forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Facts:  Historically, the veteran was granted service 
connection for strain of the lumbar spine, and for sprain of 
the left ankle.  There were no significant traumatic injuries 
involving either joint documented during service.  The 
veteran has been in receipt of a 10 percent evaluation for 
his left ankle since service connection was granted, and a 
10 percent evaluation was initially assigned for lumbar 
strain.  During the lengthy pendency of this appeal, the RO 
granted an increased evaluation to 20 percent, and made that 
increase effective to the date of the veteran's claim for 
increase in April 1995.  

A May 1995 VA orthopedic examination revealed that the 
veteran was morbidly obese.  He could only forward flex to 
bring the tips of his fingers to the level of his thigh.  
There was no point tenderness to the back and the remainder 
of his motion was difficult to assess due to the veteran's 
size.  The left ankle had a negative drawer sign, and 10 
degrees of dorsiflexion to 50 degrees of plantar flexion.  
The impression was chronic low back pain, and the left ankle 
was specifically noted to not have any clinical findings 
consistent with complete lateral ligament loss.

A February 1997 VA orthopedic examination noted that the low 
back had no significant paraspinous spasm.  There was some 
generalized tenderness.  The veteran would only forward bend 
to 15 degrees, backward extend to 5 degrees, lateroflex to 
either side to 10 degrees, and he refused to rotate.  The 
left ankle had 10 degrees of dorsiflexion to 20 degrees of 
plantar flexion.  Strength of the extensor hallucis longus 
(EHL) was 4/5.  It was difficult to assess whether limitation 
of left ankle motion was attributable to lack of effort as 
opposed to true disability.  Motor strength of the quadriceps 
and hamstrings were 5/5 of the left leg.  The impression was 
that examination did not reveal significant instability of 
the left ankle due to ligamentous laxity.  The veteran had 
normal passive range of left ankle motion but provided a 
decreased active range of motion.  For lumbosacral strain, it 
was noted that all X-ray studies of the low back were normal.  
Limitation of motion of the low back was significant but it 
was difficult to assess whether or not the veteran made a 
genuine effort in testing.  

A February 1998 VA orthopedic examination recorded that the 
veteran was 6 feet tall and 315 pounds.  He had sprained his 
left ankle during service and there had been no treatment 
therefor since service separation.  He walked with an 
antalgic gait on the left "which I believe is somewhat 
exaggerated."  The examiner reported that, while the veteran 
was in the examination room, he seemed to move more quickly 
to remove his clothing without guarding his back or ankle.  
Lumbar range of motion was forward flexion to 30 degrees, 
left and right lateral bending to 35 degrees, and left and 
right rotation to 30 degrees.  He refused to extend backward.  
The examiner reported that this was "I believe, malingering 
as the patient has no evidence of spasm by comparing the 
musculature on the relaxed side," and there was no muscle 
spasm demonstrated during range of motion testing.  The 
spinous processes were nontender and the lumbosacral 
musculature was symmetric.  The left ankle had passive range 
of motion which was normal at 20 degrees' dorsiflexion and 45 
degrees' plantar flexion with a negative drawer sign 
bilaterally.  There was no left ankle swelling.  While 
walking on heels, the veteran was able to actively dorsiflex 
at a full 20 degrees.  When testing the ankles for strength, 
the veteran "feigned weakness."  Gross examination of the 
circumferences for both the right and left legs at multiple 
levels was equal.  Active motion for the left ankle was 
5 degrees of dorsiflexion to 45 degrees of plantar flexion, 
but passive range of motion was normal.  X-ray studies of 
both the lumbar spine and left ankle were both interpreted as 
revealing minimal arthritis, otherwise normal.

A February 1998 VA examination for peripheral nerves noted 
that the veteran had been diagnosed for diabetes mellitus for 
approximately one year.  Examination of the left leg revealed 
5/5 strength of leg muscles, and 4/5 strength of left foot 
dorsiflexion and 4/5 strength of the left toe extensor.  
Manual testing for weakness of plantar flexion revealed no 
significant weakness.  There was normal eversion and 
inversion strength of the left foot.  There were normal 
Achilles reflexes.  

In May 1998, the veteran testified at a hearing at the RO.  
He provided his subjective complaints of pain and limitation 
of motion with respect to the low back and left ankle.  He 
reported radicular pain to the lower extremities and 
continuous daily low back muscle spasm.  He reported taking 
pain medication.  He argued that his left ankle was unstable 
and that he had drop-foot.

A June 1999 VA orthopedic examination revealed left ankle 
dorsiflexion to 7 degrees and plantar flexion to 45 degrees, 
but it was noted that the right ankle only dorsiflexed to 15 
degrees.  There was normal subtalar motion with inversion and 
eversion, and no evidence of tenderness around the foot.  He 
was neurologically intact with normal sensory distribution of 
his entire bilateral lower extremities, and there was normal 
sensory distribution along the plantar aspect of each foot.  
Forward flexion of the lumbar spine was only with fingertips 
to approximately 2.5 feet from the floor, backward extension 
to 5 degrees, left and right lateral bending to 25 degrees, 
and symmetrical rotation.  There was negative straight leg 
raising bilaterally.  There was 5/5 muscle group strength of 
all muscle groups.  The assessment was that the veteran had 
mechanical low back pain without any evidence of 
radiculopathy or myelopathy.

An April 2001 VA orthopedic examination included a review of 
the veteran's extensive claims folder.  It was noted that the 
veteran was documented as having recurrent ankle sprain, but 
there was no evidence of any previous fracture or 
dislocation.  Left ankle range of motion for both the left 
and right ankles were symmetrical with 10 degrees of 
dorsiflexion and 25 degrees of plantar flexion with no 
swelling.  The left ankle had a negative anterior drawer 
sign, and no pain with varus and valgus stress testing.  
There was tenderness on palpation.  Examination of the low 
back revealed some minor spasm in the upper thoracic region 
on the right.  The assessment was mechanical low back pain.  

A December 2004 VA orthopedic examination was by an 
orthopedic surgeon with a review of the claims folder.  
Physical examination revealed forward flexion of 30 degrees, 
backward extension of 10 degrees, left and right 
lateroflexion of 15 degrees, and left and right rotation of 
15 degrees.  There was 5/5 strength at all myotomes, 
including the dorsiflexors, plantar flexors, extensor 
hallucis longus.  The ankle had some tenderness on the 
anterior talofibular ligament with 5 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  Left ankle tenderness was 
consistent with "some mild arthritis," but no significant 
effusion and negative anterior drawer and talar tilt.  There 
were degenerative changes on X-ray studies of the lumbar 
spine but no spondylolisthesis and disc space was generally 
well preserved.  The impression was chronic left ankle injury 
with degenerative changes, but there were not "flare-ups" of 
the left ankle which did have some decreased range of motion.  
Also assessed was chronic low back pain with some 
degenerative changes but with no spondylolisthesis.  

A July 2005 VA orthopedic examination was by an orthopedic 
surgeon with a review of the claims folder.  The veteran 
complained of low back and left ankle pain, but neither was 
revealed to have received any formal or routine treatment, 
and there had been no surgery.  The veteran described flare-
ups of his low back as a daily spasm of back pain lasting 
about an hour or so.  There was no history of "incapacitating 
episodes."  Examination revealed the veteran to be 
significantly obese.  He had a bit of an antalgic gait, but 
when he toe walked, he favored the right side over the left.  
Examination of the spine revealed no abnormalities to 
inspection or to palpation, although there was some "vague 
and diffuse tenderness" more over the SI joints than over the 
midline of the spine.  Range of motion was "quite limited," 
and he could only bend forward to get his hands approximately 
to the knee level.  Motion was limited somewhat by poor 
conditioning and obesity as well as by structural factors.  
The veteran reported pain on motion, but did not grimace or 
wince.  There was no particular postural abnormalities, and 
no deformity of the back musculature.  Neurological testing 
to light touch was intact in all nerve distributions in the 
lower extremities.  Lower extremity strength was grossly 
symmetrical.  The left ankle was slightly weak, but this was 
noted to be "effort related" because when asked to move the 
ankle, he did not move it at all, but clearly when he tried 
to toe walk and heel walk he had active motion.  The left 
ankle revealed no active motion but the veteran could resist 
motion and generated strength in the muscles.  There did not 
appear to be any gross angulation either varus or valgus.  
The orthopedist did not note any additional limitation due to 
pain, fatigue or weakness, and there was no objective 
evidence of painful motion.  There were no noted 
abnormalities in shoe wear or breakdown.  X-ray studies were 
reviewed and the lumbar spine was referred to as "relatively 
normal."  There was only minimal disc space degeneration and 
some mild degenerative disease of the lower disc spaces, but 
this was noted to be entirely consistent with his age.  There 
were also some mild degenerative changes in the left ankle 
joint, but again this was noted to be entirely consistent 
with his age and obesity.  The diagnosis was chronic back 
pain and chronic ankle pain with a question of possible 
weakness in the ankle.  

Analysis:  With respect to the veteran's low back, his 
currently assigned 20 percent evaluation was granted by the 
RO based on the now superseded criteria at Diagnostic 
Code 5295 for lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion.  That 
award would also be warranted on superseded criteria under 
Diagnostic Code 5292 for moderate limitation of lumbar spine 
motion.  

A review of the numerous VA orthopedic examinations on file 
consistently reveals that the veteran has demonstrated what 
would more fairly be viewed as a severe limitation of motion.  
The maximum forward flexion demonstrated on multiple 
examinations has been 30 degrees or less.  Although there are 
multiple comments in multiple examinations, conducted by 
different physicians, clearly indicating that the veteran's 
demonstrated limitation of motion was at least partially 
effected by both his obesity and his lack of effort, no 
examination on file has ever attempted to provide an 
assessment or estimation distinguishing between limitation 
attributable to lumbar disability versus limitation 
attributable to obesity and/or lack of effort.  In the 
absence of such competent clinical opinion, the Board is 
required by law and regulation to accord the veteran the 
benefit of the doubt.  

Accordingly, the Board finds that the veteran more nearly 
approximates the criteria for a 40 percent evaluation under 
the now superseded Diagnostic Code 5292 for severe limitation 
of lumbar spine motion, and also under the currently 
applicable criteria under the general rating formula for the 
spine because forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less.  This allowance is warranted 
at all times during the pendency of the appeal from the time 
of the veteran's initial claim for increase on April 14, 
1995, because severe limitation of motion is reported in 
every VA examination on file during the pendency of this 
appeal. 

On the other hand, the Board is cognizant of the consistently 
reported X-ray studies showing minimal degenerative changes 
of the lumbar spine without fracture, defect, abnormality, or 
ankylosis.  The veteran has not, during the pendency of the 
appeal, sought or apparently required any form of continuing 
therapy or treatment for his low back (other than pain 
medication), nor has there ever been any surgical 
intervention.  VA examination has specifically found no 
"incapacitating episodes," and none are documented in the 
clinical record.  The clinical evidence on file does not 
support any higher award based upon functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The Board finds that resolution of 
reasonable doubt in finding a severe limitation of motion 
sufficient for the next higher 40 percent evaluation fairly 
and adequately includes consideration of any additional award 
due to pain on use or flare-ups.  Finally, the veteran is not 
shown by the competent evidence on file to have disc disease 
or intervertebral disc syndrome, nor is the veteran service 
connected for such impairment.

With respect to the veteran's left ankle, the Board finds 
that a preponderance of the evidence is against an evaluation 
in excess of the presently assigned 10 percent for moderate 
limitation of left ankle motion.  Multiple VA orthopedic 
examinations on file report left ankle limitation of motion 
which more nearly approximates a finding of moderate 
limitation for the presently assigned 10 percent evaluation, 
rather than marked limitation for the next higher 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

On multiple examinations, active range of motion was full and 
complete for both dorsiflexion and plantar flexion.  Passive 
range of motion was limited to varying degrees over the 
years, but it is noteworthy that these examinations also 
include multiple comments by different physicians with 
respect to the veteran's cooperation or willingness to 
contribute full effort to the examination.  Some passive 
range of motion testing was notably similar between the 
nonservice-connected right ankle and the service-connected 
left ankle.  Additionally, multiple examinations have 
reported normal (5/5) or nearly normal (4/5) strength in the 
musculature of the left leg and ankle.  Although the veteran 
has complained of having significant instability and 
footdrop, multiple examinations have failed to corroborate or 
confirm these complaints.  Multiple X-ray studies over the 
lengthy pendency of this appeal have consistently 
characterized degenerative changes in the left ankle as being 
mild in nature, and consistent with the veteran's age.  

A preponderance of the evidence on file is against a finding 
that the veteran has marked limitation of left ankle motion, 
or any significant functional loss due to pain on use or 
flare-ups.  Additionally, no higher evaluation is warranted 
in the absence of findings that the left ankle is affected by 
ankylosis, or malunion of the os calcis or astragalus, or 
that he has postoperative astragalectomy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.





ORDER

Entitlement to a 40 percent evaluation for lumbar spine 
strain is granted.

Entitlement to an evaluation in excess of 10 percent for left 
ankle sprain is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


